 

 

 

 

 

 

SECOND LOAN MODIFICATION AGREEMENT

                This Second Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of March 30, 2012, by and between SILICON VALLEY
BANK, a California corporation, with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054 and with a loan production
office located at 535 Fifth Avenue, 27th Floor, New York, NY 10017 (“Bank”) and
PLUG POWER INC., a Delaware corporation, with its principal place of business at
968 Albany Shaker Road, Latham, New York 12110 (“Borrower”).


1.                    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.
AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY BORROWER TO BANK,
BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT DATED AS OF AUGUST
9, 2011, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN LOAN AND SECURITY
AGREEMENT DATED AS OF AUGUST 9, 2011, BETWEEN BORROWER AND BANK, AS AMENDED BY A
CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED AS OF SEPTEMBER 28, 2011 (AS
AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN AGREEMENT.


2.                    DESCRIPTION OF COLLATERAL.  REPAYMENT OF THE OBLIGATIONS
IS SECURED BY (A) THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT AND (B) THE
INTELLECTUAL PROPERTY COLLATERAL AS DEFINED IN THAT CERTAIN INTELLECTUAL
PROPERTY SECURITY AGREEMENT DATED AS OF AUGUST 9, 2011, BETWEEN BORROWER AND
BANK (AS AMENDED, THE “ IP SECURITY AGREEMENT”) (TOGETHER WITH ANY OTHER
COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY DOCUMENTS”).  HEREINAFTER,
THE SECURITY DOCUMENTS, TOGETHER WITH ALL OTHER DOCUMENTS EVIDENCING OR SECURING
THE OBLIGATIONS SHALL BE REFERRED TO AS THE “EXISTING LOAN DOCUMENTS”.


3.                     DESCRIPTION OF CHANGE IN TERMS.


A.                  MODIFICATIONS TO LOAN AGREEMENT.


1                     THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE
FOLLOWING TEXT, APPEARING IN SECTION 2.1.1(B) THEREOF:

“              (i)            Notwithstanding any terms in this Agreement to the
contrary: (i) the aggregate amount of Advances outstanding hereunder may not
exceed Seven Million Dollars ($7,000,000.00); and (ii) the aggregate amount of
Advances based on Inventory Placeholder Invoices outstanding at any time may not
exceed the Inventory Placeholder Availability Amount.”

and inserting in lieu thereof the following:

“              (i)            Notwithstanding any terms in this Agreement to the
contrary: (A) the aggregate amount of Advances outstanding hereunder may not
exceed (1) prior to the occurrence of the Equity Event, Seven Million Dollars
($7,000,000.00) and (2) upon and after the occurrence of the Equity Event,
Fifteen Million Dollars ($15,000,000.00); and (B) the aggregate amount of
Advances based on Inventory Placeholder Invoices outstanding at any time may not
exceed the Inventory Placeholder Availability Amount.”


2                     THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE
FOLLOWING TEXT, APPEARING IN SECTION 2.1.1(F) THEREOF:

“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a non refundable termination fee in an amount equal to Seventy Thousand
Dollars ($70,000.00) (the “Early Termination Fee”).” 

 

 

1

 

--------------------------------------------------------------------------------

 


 

 

 

 

and inserting in lieu thereof the following:

“If this Agreement is terminated (A) by Bank in accordance with clause (ii) in
the foregoing sentence, or (B) by Borrower for any reason, Borrower shall pay to
Bank a non refundable termination fee in an amount equal to One Hundred Fifty
Thousand Dollars ($150,000.00) (the “Early Termination Fee”).” 


3                     THE LOAN AGREEMENT SHALL BE AMENDED BY INSERTING THE
FOLLOWING NEW DEFINITIONS, APPEARING ALPHABETICALLY IN SECTION 13.1 THEREOF:

“              “Equity Event” means Bank’s receipt of satisfactory evidence that
Borrower has received, after the Second LMA Effective Date, unrestricted net
cash proceeds in an amount of at least Ten Million Dollars ($10,000,000.00) from
the issuance of new equity securities of Borrower to investors acceptable to
Bank.”

“              “Second LMA Effective Date” is March 30, 2012 [DATE OF THIS LOAN
MODIFICATION AGREEMENT – TO BE COMPLETED AT CLOSING].”


4                     THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE
FOLLOWING DEFINITIONS, APPEARING IN SECTION 13.1 THEREOF:

“              “Inventory Placeholder Availability Amount” is lesser of (a) Two
Million Dollars ($2,000,000.00), (b) twenty five percent (25.0%) of Borrower’s
Eligible Inventory and (c) thirty percent (30.0%) of the outstanding amount of
all Advances.”

“              “Maturity Date” is 364 days from the Effective Date.”

“              “Minimum Finance Charge” is Four Thousand Dollars ($4,000.00).”

and inserting in lieu thereof the following:

“              “Inventory Placeholder Availability Amount” is lesser of (a) (1)
prior to the occurrence of the Equity Event, Two Million Dollars ($2,000,000.00)
and (2) upon and after the occurrence of the Equity Event, Three Million Dollars
($3,000,000.00), (b) twenty five percent (25.0%) of Borrower’s Eligible
Inventory and (c) thirty percent (30.0%) of the outstanding amount of all
Advances.”

“              “Maturity Date” is March 29, 2013 [364 DAYS FROM THE DATE OF THIS
LOAN MODIFICATION AGREEMENT – TO BE COMPLETED AT CLOSING].”

“              “Minimum Finance Charge” is Six Thousand Dollars ($6,000.00).”


4.                    FEES.  BORROWER SHALL PAY TO BANK A MODIFICATION FEE EQUAL
TO ONE HUNDRED THOUSAND DOLLARS ($100,000.00), WHICH FEE SHALL BE DUE ON THE
DATE HEREOF AND SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  BORROWER
SHALL ALSO REIMBURSE BANK FOR ALL REASONABLE LEGAL FEES AND EXPENSES INCURRED IN
CONNECTION WITH THIS AMENDMENT TO THE EXISTING LOAN DOCUMENTS.

2

 

--------------------------------------------------------------------------------

 


 

 

 

 


5.                    RATIFICATION OF IP SECURITY AGREEMENT.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND CONDITIONS OF
THE IP SECURITY AGREEMENT, AND ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE IP
SECURITY AGREEMENT CONTAINS AN ACCURATE AND COMPLETE LISTING OF ALL INTELLECTUAL
PROPERTY COLLATERAL AS DEFINED IN THE IP SECURITY AGREEMENT.


6.                    RATIFICATION OF PERFECTION CERTIFICATE.  BORROWER HEREBY
RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS AND DISCLOSURES
CONTAINED IN A CERTAIN PERFECTION CERTIFICATE DATED AS OF AUGUST 9, 2011, AND
ACKNOWLEDGES, CONFIRMS AND AGREES THAT THE DISCLOSURES AND INFORMATION BORROWER
PROVIDED TO BANK IN THE PERFECTION CERTIFICATE HAVE NOT CHANGED, AS OF THE DATE
HEREOF.


7.                    CONSISTENT CHANGES.  THE EXISTING LOAN DOCUMENTS ARE
HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED ABOVE.


8.                    RATIFICATION OF LOAN DOCUMENTS.  BORROWER HEREBY RATIFIES,
CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL SECURITY OR OTHER
COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE INDEBTEDNESS SECURED
THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


9.                    NO DEFENSES OF BORROWER.  BORROWER HEREBY ACKNOWLEDGES AND
AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF BORROWER NOW
HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST
BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL OF THEM ARE HEREBY
EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY LIABILITY
THEREUNDER.


10.                 CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND AGREES THAT
IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON BORROWER’S
REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE EXISTING LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN MODIFICATION
AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN UNCHANGED AND IN FULL
FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO THE EXISTING OBLIGATIONS
PURSUANT TO THIS  LOAN MODIFICATION AGREEMENT IN NO WAY SHALL OBLIGATE BANK TO
MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS.  NOTHING IN THIS LOAN
MODIFICATION AGREEMENT SHALL CONSTITUTE A SATISFACTION OF THE OBLIGATIONS.  IT
IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE PARTIES ALL MAKERS OF
EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY RELEASED BY BANK IN
WRITING.  NO MAKER WILL BE RELEASED BY VIRTUE OF THIS LOAN MODIFICATION
AGREEMENT.


11.                 COUNTERSIGNATURE.  THIS LOAN MODIFICATION AGREEMENT SHALL
BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY BORROWER AND BANK.

 

[The remainder of this page is intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

 


 

 

 

 

                This Loan Modification Agreement is executed as of the date
first written above.

 

                                                                                                               
[e101x4x1.jpg]

 

 

 

 

 

 

 

 

4

 

--------------------------------------------------------------------------------

 

 